Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 04/27/2021.
Claims 1-28 are pending. 
Response to Arguments
This is in response to the Argument Remarks filed on 04/27/2021.
Claims 1-28 are pending. 
Claims 1-4, 8-11, 15-18, and 22-25 rejected under 35 USC 102,
where the independent claim 1 recites “A processor, comprising: one or more circuits to perform one or more compilers to compile one or more compiled portions of code with one or more intermediate representations of one or more portions of code”;
independent claim 8 recites “A system comprising: one or more processors to perform one or more compilers to compile one or more compiled portions of code with one or more intermediate representations of one or more portions of code; and memory to store compiled code.”;
independent claim 15 recites “A non-transitory machine-readable medium having stored thereon a set of instructions, which if performed by one or more processors, cause the one or more processors to at least: perform one or more compilers to compile one or more compiled 
and independent claim 22 recites, “A method, comprising: performing one or more compilers to compile one or more compiled portions of code with one or more intermediate representations of one or more portions of code.”
Thus, the claims as a whole recite a compiler to compile portions of code with one or more intermediate representations of the portions of code. The claims do not describes any structure of “intermediate representations”.
-Applicant in the remarks section II with A and B, submitted that Sotoudeh fails to teach each and every element of claim 1 and respectfully requests withdrawal of the rejection of claim 1. Applicant submitted Sotoudeh at least fails to teach "one or more circuits to perform one or more compilers to compile one or more compiled portions of code with one or more intermediate representations of one or more portions of code," as recited in claim 1, where Applicant submitted the cited portions of Sotoudeh appear to be directed toward a compiler to compile code portions using a set of mappings, where may include one or more intermediate representations. 
Applicant asserted that various embodiments of the instant application are directed toward "one or more intermediate representations" that represent lower-level versions of high level computations. 
Applicant depicts the Specification, [0042], [0043], [0046], and Applicant asserted that the "one or more intermediate representations", cited portions of Sotoudeh do not describe intermediate representations, representing both the program to be executed and the instructions exposed by the hardware
	Examiner respectfully disagrees: As noted above, the compiler is known as generating high level source code such as C, C++ into compiled code named as intermediate representations IR of the code before it is further compiled into target code that is executable by a processor. 
The claim 1, and similarly in claim 8, 15, and 22, recite nothing but “compiling one or more compiled portion of code with one or more intermediate representations…”. 
The cited portion in Sotoudeh as mentioned includes General-purpose compilers such as GCC, LLVM, TVM, and it assumed that various types of code portions. 

As in the claims, it recites nothing but only portion(s) of intermediate representations of portions of code.  With the compilers and IR, and particularly, the IR is dealt with program code that uses matrix calculation, the matrix is compiled into so call “share intermediate representations”.  
If referring to sec. 2, Listing 1 for Pseudo code, high level portions of code:
f o r i , j , k {
C[ i ] [ j ] += A[ i ] [ k ] ∗ B[ k ] [ j ] ;
}
The reference uses mapping portion of IR of code under “deep learning” concept that is clearly read on separated intermediate representations of matrix multiplication mentioned in the specification. Though the IR is mapped, but it represents the compiled IR code of the given Listing 1 above.  At this point, it teaches the claimed limitation as recited. 
-With regard to that section II, submission C, to the dependent claims, Applicant arguments Sotoudeh fails to disclose each feature of independent claims 1, 8, 15, and 22. Each of claims 2-4, 9-11, 16-18, and 23-25 depends. 
Examiner respectfully disagrees because the arguments are general.  
-With regard to that submission III where Claims 5, 12, 19, and 26 are rejected under 35 U.S.C. § 103 over Sotoudeh and LLVM.

Applicant submitted 

which as a whole shows that the legal determination sought to be proved (i.e., the reference
teachings establish a prima facie case of obviousness) is more probable than not. M.P .E.P.
§ 2142. Accordingly, "the key to supporting any rejection under 35 U.S.C. § 103 is the clear
articulation of the reason(s) why the claimed invention would have been obvious." M.P.E.P. §
2142; see KSR International Co. v. Teleflex, Inc., 550 U.S.398, 82 USPQ 2d 1385, 1395-97
(2007).
Examiner respectfully disagrees: Claims 5. 12, 19, 26 recite a deficit The processor of claim 3, wherein at least one intermediate representation corresponding to the one or more application-specific function objects is inserted at one or more callback locations. 
This deficit “application-specific function objects is inserted at one or more callback locations” is disclosed in LLVM Compiler Infrastructure. 
This LLVM is the compiler is suggested and incorporated in Sotoudeh. The LLVM reference, it provides compilation including callback locations, as part of the compiler components, when used with JIT it will utilize callbacks for conforming compiling purposes.
Moreover, under KRS, the combination is proper in the case for the reason is that the deficits do not require any high level of skills, but conformity and art’s recognitions, i.e. it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and thus before the effective filing of the application. 
-With regard to that submission IV, where Claims 6, 7, 13, 14, 20, 21, and 27, 28 are rejected under 35 U.S.C. § 103 over Sotoudeh and Rotem. Applicant general submitted the recitation are not taught or rendered obviousness. 
Examiner respectfully disagrees: The submission is general. The combination addresses the deficit and as noted in the above of the LLVM, the combination of Rotem into Sotoudeh is proper under KSR.
In summary, Applicant’s argument respectfully considered, but the argument are not persuasive.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 15-18, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthew Sotoudeh et al., “ISA Mapper: A Compute and Hardware Agnostic Deep Learning Compiler”, 4-2019, ACM, pp. 164-173.
As per Claim 1:  Sotoudeh discloses, 
1. A processor, comprising:
one or more circuits to perform one or more compilers (See Introduction, and in sec. 6.1 Mapper, p. 171, referred to TVM and LLVM ) to compile one or more compiled portions of code with one or more intermediate representations of one or more portions of code (In abstract: “We introduce a shared intermediate representation to describe both deep learning programs and hardware capabilities. See Figure 2, is compiling process using ISAM: Portions of code: Input program; Intermediate representations: IR Transformations).

As per Claim 2: Regarding,
2. The processor of claim 1, wherein the intermediate representations include one or more separately-compiled representations of one or more convolution kernels or matrix multiplies.
(See p. 164, right column, “to allow users to
express computational kernels in a high level description language
(essentially a “Tensor IR”) and then expose a device specific set of
scheduling primitives for users to describe loop blocking, memory
prefetching, and other considerations to lower the computational
description to efficient code in LLVM (or similar) intermediate
representation (IR).”
Figure 3, PE 0 and PE 1)

As per Claim 3: Regarding,
3.    The processor of claim 1, wherein the one or more intermediate representations correspond to one or more application-specific function objects.


As per Claim 4: Regarding,
4.    The processor of claim 3, wherein the application-specific function objects are received from an application through an application programming interface (API).
(In p. 165-166, within sec. Instruction Mapping,  and “In some limited cases, a compiler might support a textual template * for such programs, matching them to compiler-supported [p.165]

[p.166] intrinsic, or allow the programmer to manually call an architecture specific
library that exposes support for custom instruction sets ** and
architectures. This approach, however, is not robust to syntactic
(but semantic preserving) changes like loop nest reording or buffer
transpositions.”
* interpreted as received from an application through an application programming interface (API))

As per Claims 8-11, 15-18, and 22-25: The rejection of claims has the same rationale as addressed in claims 1-4 above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12, 19, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over by Sotoudeh et al., “ISA Mapper: A Compute and Hardware Agnostic Deep Learning Compiler”, 4-2019, ACM, pp. 164-173, in view of 
LLVM Compiler Infrastructure, “Stack maps and patch points in LLVM”, 2018, retrieved from https://web.archive.org/web/20180315115051/https://llvm.org/docs/StackMaps.html , 8 pages (Hereinafter: LLVM).

As per Claim 5: Regarding,
5.    The processor of claim 3, wherein at least one intermediate representation corresponding to the one or more application-specific function objects is inserted at one or more callback locations.
As incorporated with claim 4 above, 
Sotoudeh discloses the IRs which are corresponding to the function objects such as they are of the elements of the matrix in the multiplication operation (See in claim 4 above, ** interpreted as application-specific function objects is inserted at one or more call locations
But Sotoudeh does not mention application-specific function objects is inserted as one more callback locations
	LLVM discloses insertion as one more callback locations (See in p. 6, Stack Map Section, refer to the LLVM C API 
“A JIT compiler can easily access this section by providing its own memory manager via the LLVM C API LLVMCreateSimpleMCJITMemoryManager(). When creating the memory manager, the JIT provides a callback: LLVMMemoryManagerAllocateDataSectionCallback(). When LLVM creates this section, it invokes the callback and passes the section name. The JIT can record the in-memory address of the section at this time and later parse it to recover the stack map data.”)
Thus, LLVM is the compiler component in Sotoudeh. With the LLVM reference, it provides infrastructures including callback locations, as part of the compiler components, when used with JIT it will utilize callbacks for conforming compiling purposes.
	Therefore, it would be obvious to an ordinary of skills before the effective filing of the application to combine the teaching of Sotoudeh with mapper for corresponding Mapper to IR, and the teaching of LLVM with JIT compiler utilizing Callback location in stack map. The combination would be obvious for conforming to the Compiler components and compiling purposes, in this matter the callback is the component of LLVM and JIT compilers, used for passing parameters that are conformance in any computer programming.   

As per Claims 12, 19, and 26: The rejection of claims has the same rationale as addressed in claim 5 above.


Claims 6-7, 13-14, 20-21, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over by Sotoudeh et al., “ISA Mapper: A Compute and Hardware Agnostic Deep Learning Compiler”, 4-2019, ACM, pp. 164-173, in view of  Rotem et al., “Glow: Graph Lowering Compiler Techniques for Neural Networks”, 2018, ResearchGate, pp. 1-10.
As per Claim 6: Regarding,
6.    The processor of claim 1, wherein the one or more circuits are further to compile into bitcode for distribution in one or more libraries.
Sotoudeh teaches compiling into IR for distribution in kernel library (See Figure 2, and Figure 4 “KL”), but
Sotoudeh does not mention compile into bitcode.
Glow compiles a small standard library into LLVM bitcode that it ships with the compiler. During the
compilation process, Glow loads the bitcode from disk and specializes the operator implementations for the specific context”)
Thus, it would be obvious to an ordinary of skills before the effective filing to combine the teaching LLVM compiler of Sotoudeh and the teaching LLVM bitcode of Rotem, the combination is obvious as it would yield results predictable. 

As per Claim 7: Regarding, 
7.    The processor of claim 1, wherein the one or more circuits are further to perform one or more optimizations before compiling using one or more just-in-time code generation procedures.
Sotoudeh discloses optimization (See sec. 1.1, p. 165), but 
Sotoudeh does not mention optimizations before compiling using one or more just-in-time code generation procedures.

Rotem discloses, optimizations before compiling using one or more just-in-time code generation procedures (See Rotem, Sec. 5, in p. 7, “It uses LLVM to optimize and emit machine code and was tested on x86 and ARM64. The backend can emit a stand-alone object file to disk or execute code in just-in-time mode”). It would be noted that JIT is well-known and used when IR is appeared in form of Bitcode/Bytecode, and the concept of JIT is used very common. 
Therefore, it would be obvious to an ordinary of skills before the effective filing to combine the teaching LLVM compiler with optimization of Sotoudeh and the teaching LLVM with JIT of Rotem, the combination is obvious as it would yield results predictable because with the JIT the optimizations before compiling is the properties of JIT compilation. 

As per Claims 13-14, 20-21, and 27-28: The rejection of claims has the same rationale as addressed in claims 6-7 above.

Conclusion
	 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TTV
June 30, 2021

Primary Examiner, Art Unit 2191